Citation Nr: 1734836	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  09-20 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating for depressive disorder and panic disorder, not otherwise specified and associated with bilateral hearing loss ("psychiatric disability"), currently evaluated as 10 percent disabling from December 6, 2005; 50 percent disabling from April 27, 2011; and 70 percent disabling from March 11, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which awarded the Veteran a 10 percent initial disability rating for depressive disorder, effective December 6, 2005.  An April 2008 rating decision expanded the nature of the Veteran's service-connected disability to include panic disorder, not otherwise specific.  The claim was subsequently remanded by the Board in April 2011 and December 2013 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Thereafter, in a November 2015 rating decision, the Veteran was awarded a 50 percent disability rating from April 27, 2011, and a 70 percent disability rating from March 11, 2014.

Additionally, the Veteran testified during a travel board hearing in August 2010.  A transcript of that hearing has been associated with the claims file.  However, in May 2017, the Veteran was notified that the Veterans Law Judge (VLJ) who presided over his hearing was no longer with the Board, and offered a hearing before a different VLJ.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  The Veteran was further notified that if no response was received within 30 days, the case would be reassigned.  To date, no response has been received.  As such, the Board has reassigned the case to the undersigned VLJ, who will proceed with the matter on appeal.


FINDING OF FACT

In May 2017 and July 2017 written statements, prior to the promulgation of a decision in this appeal, the Veteran indicated that he wished to withdraw the issue of entitlement to an increased disability rating for his psychiatric disability which is currently pending before the Board; there are no questions of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to an increased disability rating for the Veteran's psychiatric disability have been met.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary. 38 U.S.C.A. § 7104 (West 2014).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204 (2016).  A withdrawal of an appeal is effective when received.  38 C.F.R. 
§ 20.204(b) (3) (2016).

In May 2017, both the Veteran and his representative submitted written statements indicating the Veteran's desire to withdraw the increased rating appeal currently before the Board.  In July 2017, the Veteran's representative additionally submitted a Motion to Withdraw Appeal.  Said withdrawal was requested prior to the promulgation of a Board decision on this matter.  Accordingly, there are no allegations of error of fact or law with respect to this claim remaining for appellate consideration, and the Board does not have jurisdiction to further consider an appeal of this claim.


ORDER

The appeal seeking entitlement to an increased disability rating for the Veteran's psychiatric disability is dismissed.   





____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


